Title: Pennsylvania Assembly: Reply to the Governor, 20 February 1756
From: Pennsylvania Assembly
To: 


Through the winter of 1755–56, Indian attacks along the frontier and negotiations to regain their allegiance took place simultaneously. The Indians were dependent on the white man, and had to choose between the French and English; hence in the face of growing French power, their associations with the English became more and more difficult. The traditional subservience of the Delaware, Shawnee, and other Pennsylvania Indians to the Six Nations weakened, and the loyalty even of the Iroquois themselves waned, especially among their westernmost nation, the numerous Senecas. This deterioration caused distrust in the Indian country and divided counsels in Philadelphia. On the one hand, if there was some probability of substantial numbers of Indians remaining loyal, it was necessary to provide them with presents, give their warriors arms, and prevent attacks upon them by infuriated frontiersmen. On the other hand, if the Indians were not to be trusted and they continued their attacks, war against them seemed inevitable. Governor Morris sought to confront increasing Delaware hostility with strong military force and at the same time strengthen ties with the Iroquois, who he hoped in turn would compel Delaware and Shawnee obedience. This reversal of traditionally pacific Indian policy, if carried out resolutely, would amount to a betrayal of the Indians who had trusted in Pennsylvania’s professions of friendship, and would alienate any remaining loyal Indians.
In the midst of these uncertainties, Sir Charles Hardy, who had assumed office as governor of New York in September 1755, wrote Morris, Feb. 9, 1756, suggesting a Pennsylvania contribution to a present for the Iroquois as an effective way to prevent defections and depredations in that province. On February 16 Morris transmitted this letter to the Assembly recommending compliance with the suggestion “in order to keep up and Strengthen our Alliance with [the Iroquois], and engage them to be more earnest and ready to assist us against these Savages that have done and are still committing the Murders and horrid Ravages amongst our back Inhabitants.” Franklin and others, appointed on the 19th, brought in the message here printed which was approved and sent to Morris the next day.
  
May it please the Governor
[February 20, 1756]
As Sir Charles Hardy does not propose to set out from New-York, for the Meeting he intends to hold with the Six Nations, till the latter End of next Month, we apprehend no Inconveniences can ensue from our not giving a determinate Answer to the Governor’s Message of the Seventeenth Instant, which may be resumed as the Advices we now daily expect to receive from General Johnson may render it necessary.
By the Papers and Accounts the Governor has been pleased to lay before us on this Occasion, it appears that great Numbers of Indians were expected at the Treaty to be held with the Six Nations; and from General Johnson’s Knowledge and known Abilities in conducting Indian Affairs, we may reasonably expect a happy Issue of that Treaty; but whatever it may be, we shall be better able to determine the Part this Province ought to act in this Matter, when Scarroyady and Andrew Montour return with an Account of the Dispositions of the Indians towards us at this critical Conjuncture, and the Result of General Johnson’s Treaty with the Six Nations, which are now very soon expected.
